DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 15 in the reply filed on 7/23/21 is acknowledged.  The traversal is on the ground(s) that a retaining surface of Species Ia is different from a retaining surface of Species Ib.  This is found persuasive and the election of species requirement has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b). See MPEP 2173.05(q).
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheydecker (DE 102012019192 A1, cited by applicant).
Re Claim 1. Scheydecker teaches a casting mold (Fig. 1 & 2) for a crankcase of an internal combustion engine, comprising: 
a water jacket core, wherein the water jacket core has a frame core (implied to hold molten metal surrounding item 10) and a cooling duct core (item 10); and 
a land core (item 20), wherein the land core is designed and positioned in the water jacket core to form a cooling duct in an inter-cylinder land of the crankcase (Fig. 1 & 2); wherein the land core is retained in the frame core (Fig. 1 & 2) and is centerable using a top core.  

	Regarding “centerable using a top core”: Since the mold of Scheydecker and the claimed mold are structurally indistinguishable, the mold of Scheydecker is capable of performing the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 

Re Claim 2. Since the mold of Scheydecker and the claimed mold are structurally indistinguishable, the water jacket core of Scheydecker is capable of being centered before the land core when the casting mold is closed.  

Re Claim 3. Scheydecker teaches wherein the land core has a cooling duct portion (bottom portion of item 20) and wherein the land core bears via a plurality of retaining surfaces (items 24a & 24b) of the land core against or on the frame core.  

Re Claim 5. Scheydecker teaches wherein the land core has a plurality of cooling duct portions arranged on top of one another (separated by item 22).  

Re Claim 8. Scheydecker teaches wherein the land core has a support element (item 23) for increasing a stability of the land core.  

Re Claim 9. Scheydecker teaches wherein the support element is disposed above a cooling duct portion (Fig. 1).  

Re Claim 10. Scheydecker teaches wherein the support element is configured as a core bearing and/or a core print (Fig. 1).  

Re Claim 11. Scheydecker teaches wherein a retaining surface (items 24a & 24b) is configured on the cooling duct portion.  

Re Claim 12. Scheydecker teaches wherein the retaining surface is configured as a front projection and/or a rear projection (Fig. 2).  

Re Claim 15. Scheydecker teaches a use of a casting mold according to claim 1 in a process of manufacturing an internal combustion engine (abstract).

Claim(s) 1, 2, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baltz et al. (GB 2352418 A, hereinafter Baltz).
Re Claim 1. Baltz teaches a casting mold (Fig. 1) for a crankcase of an internal combustion engine, comprising: 
a water jacket core, wherein the water jacket core has a frame core (implied to hold molten metal surrounding item 12) and a cooling duct core (item 12); and 
a land core (item 14), wherein the land core is designed and positioned in the water jacket core to form a cooling duct in an inter-cylinder land of the crankcase (Fig. 1); wherein the land core is retained in the frame core (Fig. 1) and is centerable using a top core.  

	Regarding “centerable using a top core”: Since the mold of Baltz and the claimed mold are structurally indistinguishable, the mold of Baltz is capable of performing the claimed functions.

Re Claim 2. Since the mold of Baltz and the claimed mold are structurally indistinguishable, the water jacket core of Baltz is capable of being centered before the land core when the casting mold is closed.  

Re Claim 15. Baltz teaches a use of a casting mold according to claim 1 in a process of manufacturing an internal combustion engine (p. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltz as applied to claim 1 above, and further in view of Diel et al. (US 2017/0173670 A1, hereinafter Diel).
The teachings of Baltz have been discussed above.

Re Claim 3. Baltz further teaches that the land core bears via a plurality of retaining surfaces (Fig. 2, surfaces around items 24 & 26) of the land core against or on the frame core but fails to teach that the land core has a cooling duct portion.
  
The invention of Diel encompasses foundry core. Diel teaches the land core (Fig. 3, item 1) has a cooling duct portion (items 15 & 16) to form cooling channel in an engine block (para. 1).
In view of Diel, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Baltz to employ a cooling duct portion in the land core; since Diel teaches the advantage of doing it, which is to form cooling channel in an engine block (para. 1).

Re Claim 4. The combination teaches wherein the plurality of retaining surfaces (Baltz, Fig. 2, surfaces around items 24 & 26) are offset relative to the cooling duct portion (Diel, Fig. 3, items 15 & 16) in a longitudinal direction of the water jacket core.  

Re Claim 6. Baltz further teaches that the land core has a plurality of arrangement portions (Fig. 2, portion around items 24 & 26), wherein the 12Attorney Docket No. 080437.PC754US plurality of arrangement portions each have a respective retaining surface on an end face thereof (Fig. 2) but fails to teach a cooling duct portion. 


In view of Diel, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Baltz to employ a cooling duct portion in the land core; since Diel teaches the advantage of doing it, which is to form cooling channel in an engine block (para. 1).
In Baltz in view of Diel, the plurality of arrangement portions of Baltz would be extending away from the cooling duct portion of Diel.  

Re Claim 13. A respective core shooter is not a part of the claimed casting mold, but an apparatus to be used with the claimed casting mold. Therefore, the presence of the core shooter does not affect the patentability of the claimed casting mold. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

7/29/2021